Case: 17-10080      Document: 00514200260         Page: 1    Date Filed: 10/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-10080                                FILED
                                  Summary Calendar                        October 18, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RONALD HINSHAW,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-159-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Ronald Hinshaw pleaded guilty to theft of Government funds.                            The
presentence report (PSR) calculated his guidelines range to be 30-37 months
in prison. Hinshaw was sentenced to 60 months of imprisonment. The district
court stated that Hinshaw’s criminal history category substantially
underrepresented the likelihood that he would commit other crimes. The
district court also found that the factors of 18 U.S.C. § 3553(a) warranted an


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10080    Document: 00514200260     Page: 2   Date Filed: 10/18/2017


                                 No. 17-10080

upward variance to deter future crimes and to protect the public. Hinshaw
argues that his sentence is unreasonable either as an upward departure under
U.S.S.G. § 4A1.3 or as a variance from the sentencing guidelines.
      The district court relied on appropriate § 3553(a) factors in determining
that an upward variance was warranted based on the need to provide adequate
deterrence to further recidivism and the need to protect the public from further
crimes. See Gall v. United States, 552 U.S. 38, 49-51 (2007); United States v.
Delgado-Martinez, 564 F.3d 750, 752 (5th Cir. 2009); United States v.
Gerezano-Rosales, 692 F.3d 393, 400 (5th Cir. 2012). Hinshaw’s argument that
his criminal history was not sufficient to justify a variance is no more than a
disagreement with the district court’s decision. See Gall, 552 U.S. at 51.
Because Hinshaw’s sentence may be affirmed as a variance from the guidelines
range, we need not address Hinshaw’s procedural arguments regarding the
application of § 4A1.3. See United States v. Mejia–Huerta, 480 F.3d 713, 723
(5th Cir. 2007).
      Finally, Hinshaw argues that the district court erred under Alleyne v.
United States, 133 S. Ct. 2151 (2013), by increasing his sentence beyond the
recommended guidelines range. As he concedes, this argument is foreclosed
by United States v. Tuma, 738 F.3d 681, 693 (5th Cir. 2013).
      The judgment of the district court is AFFIRMED.




                                       2